Citation Nr: 0727308	
Decision Date: 08/31/07    Archive Date: 09/11/07

DOCKET NO.  03-32 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUE

Entitlement to waiver of recovery of an overpayment of VA 
disability compensation benefits in the original amount of $ 
12,146.73, to include the question of whether an appeal has 
been timely perfected.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel




INTRODUCTION

The veteran had active military service from December 1953 to 
October 1968.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a March 2003 rating action, in which the Committee on 
Waivers and Compromises (COWC) denied the veteran's request 
for waiver of overpayment in the original amount of 
$12,146.73, as well as determined that the veteran was at 
fault in the creation of this debt due to his failure to 
report his incarceration.

In a June 2007 letter, the Board sought to clarify whether 
the veteran wanted a hearing.  He was informed that if he did 
not respond within 30 days of the date of the letter, the 
Board would assume he did not want a hearing and proceed 
accordingly.  The veteran did not respond to the letter.  

For reasons expressed below, the Board has recharacterized 
the matter on appeal as reflected on the title page, and is 
remanding this matter to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
when further action, on his part, is required.


REMAND

The Board shall not entertain an application for review on 
appeal unless it conforms to the law.  See 38 U.S.C.A. § 7108 
(West 2002).  Pursuant to applicable law and regulation, an 
appeal consists of a timely filed NOD in writing and, after 
an SOC has been furnished, a timely filed substantive appeal.  
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 
(2006).

A substantive appeal perfects the appeal to the Board and 
frames the issues to be considered.  See Myers v. Derwinski, 
1 Vet. App. 127, 129 (1991).  A substantive appeal consists 
of a properly completed VA Form 9 (Appeal to Board of 
Veterans' Appeals) or other correspondence containing the 
necessary information.  The substantive appeal must also 
indicate what issues are being perfected.  Proper completion 
and filing of a substantive appeal are the last actions a 
veteran needs to take to perfect an appeal.  See 38 C.F.R. § 
20.202 (2006).

A substantive appeal must be filed within 60 days from the 
date that the agency of original jurisdiction mails the SOC 
to the veteran, or within the remainder of the one-year 
period from the date of mailing of the notification of the 
determination being appealed, whichever comes later.  See 38 
U.S.C.A. § 7105; 38 C.F.R. § 20.302 (2006).  Where a veteran 
files a timely NOD but fails to timely file a substantive 
appeal, the appeal is untimely.  See Roy v. Brown, 5 Vet. 
App. 554, 556 (1993).

A review of the record reflects that in a February 1969 
rating decision, the RO granted the veteran service 
connection and a 40 percent rating for arthritis of the 
cervical, dorsal, and lumbar spine, as well as granted 
service connection and assigned a noncompensable rating for 
fracture of the right zygomatic arch, each effective in 
October 1968.  In connection with the notice of the decision 
awarding VA compensation benefits, the veteran was notified 
of his rights and responsibilities related to receipt of VA 
benefits.  In letters dated in July and August 1996, the 
veteran was again notified of his rights and responsibilities 
related to receipt of VA benefits.

In August 2002 and January 2003, VA was informed that the 
veteran had been incarcerated at a city jail followed by a 
state penal institution since July 25, 2000, due to the 
commission of a felony.  In a September 2002 letter, the RO 
proposed reducing the veteran's compensation benefits to the 
10 percent rate of payment, effective in September 2000, 
based on his incarceration.  In a January 2003 letter, the RO 
informed the veteran that his compensation benefits had been 
reduced as of September 22, 2000 (the 61st day of his 
incarceration) and also notified him that this reduction had 
created an overpayment of benefits.

In February 2003, the veteran filed what appears to be a NOD 
with the reduction of his benefits, and also requested a 
waiver of overpayment.  In a March 2003 decision, the COWC 
denied the veteran's request for waiver of overpayment in the 
amount of $12,146.73, as well as determined that the veteran 
was at fault in the creation of this debt due to his failure 
to report his incarceration.  Thereafter, in May 2003, the RO 
issued a SOC addressing the matter of the validity of the 
debt of $12,146.73, again indicating that the veteran was at 
fault in the creation of this debt for his failure to report 
his incarceration.  

The veteran filed an unsigned via a VA Form 9 (Appeal to the 
Board of Veterans' Appeals) in October 2003.  In this 
document, the veteran specifically indicated that he did not 
dispute the numerical amount of the debt or the calculations 
used to arrive at the amount allegedly owed to VA.  The 
veteran only asserted that none of the amount was owed to VA 
because it was not used for his personal enrichment but to 
satisfy a debt owed to two qualified beneficiaries under a 
court order.  

A November 2003 internal RO document notes that the veteran 
filed a NOD with the denial of waiver of overpayment.  In 
February 2004, the RO issued a SOC addressing the matter of 
waiver that continued the denial, citing the veteran's unjust 
enrichment in receiving erroneous benefits due to his failure 
to report his incarceration.  In addition, the RO notified 
the veteran that the October 2003 VA Form 9 was unsigned and 
deemed to be unacceptable (apparently, as a substantive 
appeal) without his signature.  He was encouraged to sign the 
form and return it as soon as possible.  The veteran did not 
respond to this correspondence.  

In a June 2005 letter, the RO proposed to reduce the 
veteran's compensation benefits due to a change in dependent 
status.  In an August 2005 statement, the veteran reported 
the status of his dependents, as well as indicated that he 
had received no assistance in understanding of how his VA 
benefits were affected. 

In November 2005, VA received information that the veteran 
had been released from prison on October 11, 2005.  In a 
November 2005 statement, the veteran requested reinstatement 
of his compensation benefits.

In a statement received in October 2006, the veteran 
indicated that he was concerned about his overpayment 
balance, noting that it appeared that the RO did no subtract 
the amount withheld while he was incarcerated.  In December 
2006, the RO issued a SOC addressing whether the veteran's 
compensation benefits had been properly adjusted due to his 
incarceration.  

In March 2007, the RO certified to the Board the appeal, then 
characterized as involving a question of reduction of 
benefits due to incarceration.  The record reflects that the 
veteran initially raised questions concerning the creation 
and validity of the overpayment debt (caused by a belated 
reduction in benefits due to his incarceration), and, since 
his release from prison, has recently raised a question 
concerning the calculation of the remaining debt.  However, 
it appears that what the veteran actually is seeking is a 
waiver of recovery of the overpayment.  See October 2003 
statement.  While the RO has considered the matter of the 
veteran's entitlement to such a waiver, and the related 
matters of creation and validity of the debt, and calculation 
of the remaining debt (in some instances, initially in a 
SOC), the record does not reflect a timely perfected appeal 
as to the denial of the waiver or any other matter.  

Because the RO has not addressed the question of whether a 
timely appeal has been perfected, appeal, the veteran has not 
been furnished the pertinent legal authority governing the 
question, nor afforded the opportunity to respond.  
Accordingly, to avoid any prejudice to the veteran, the RO 
should address this jurisdictional question, in the first 
instance.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993).  If the RO finds that an appeal has not been timely 
perfected, then it must furnish to the veteran an appropriate 
supplemental SOC (SSOC) that includes citation to and 
discussion of all pertinent legal authority, and afford him 
and his representative the appropriate time period for 
response before the claims file is returned to the Board for 
further appellate consideration.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should address the question of 
whether an appeal has been timely 
perfected on the matter of the veteran's 
entitlement to waiver of recovery of an 
overpayment of VA disability compensation 
benefits, or any associated question 
pertaining to the creation and validity of 
the debt, or calculation of the remaining 
debt.  

2.  If the RO's determination on the 
jurisdictional question is adverse to the 
veteran, the RO must furnish to the 
veteran and his representative an 
appropriate SSOC on this matter that 
includes citation to and discussion of all 
legal authority governing the 
jurisdictional question, along with clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims file 
is returned to the Board for further 
appellate consideration.

3.  To help avoid future remand, the RO 
must ensure that all requested action has 
been completed (to the extent possible) in 
compliance with this REMAND.  If any 
action is not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  See Stegall 
v. West, 11 Vet. App. 268 (1998).

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time period.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 




appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2006).

